TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00390-CV




Jim Foley; Peggy Johnson; Terry Foley; J&C Investment,
Inc.; and J&C Investment, Inc. d/b/a Foley Enterprises, Appellants

v.

Unauthorized Practice of Law Committee for the Supreme Court of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN500359, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        The parties have filed an agreed motion to abate this appeal for sixty days.  By their
motion, the parties have informed us that they are near settlement on all matters in the case.  The
agreed motion is granted, and the appeal is abated for sixty days.  The parties are instructed to report
to this Court on the status of the case no later than November 9, 2005.
 
 
                                                                                                                                                                                                                                     Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   September 14, 2005